     Case 2:90-cv-00520-KJM-DB Document 6974 Filed 12/04/20 Page 1 of 8


 1   XAVIER BECERRA, State Bar No. 118517                     ROMAN M. SILBERFELD, State Bar No. 62783
     Attorney General of California                           GLENN A. DANAS, State Bar No. 270317
 2   ADRIANO HRVATIN, State Bar No. 220909                    ROBINS KAPLAN LLP
     Supervising Deputy Attorney General                        2049 Century Park East, Suite 3400
 3   ELISE OWENS THORN, State Bar No. 145931                    Los Angeles, CA 90067-3208
     TYLER V. HEATH, State Bar No. 271478                       Telephone: (310) 552-0130
 4   KYLE A. LEWIS, State Bar No. 201041                        Fax: (310) 229-5800
     LUCAS L. HENNES, State Bar No. 278361                      E-mail: RSilberfeld@RobinsKaplan.com
 5   Deputy Attorneys General                                  Special Counsel for Defendants
      1300 I Street, Suite 125
 6    P.O. Box 944255
      Sacramento, CA 94244-2550
 7    Telephone: (916) 210-7323
      Fax: (916) 324-5205
 8    E-mail: Lucas.Hennes@doj.ca.gov
     Attorneys for Defendants
 9

10   HANSON BRIDGETT LLP
     PAUL B. MELLO, SBN 179755
11   LISA M. POOLEY, SBN 168737
     SAMANTHA D. WOLFF, SBN 240280
12   LAUREL E. O’CONNOR, SBN 305478
     1676 N. California Blvd., Suite 620
13   Walnut Creek, California 94596
     Telephone:    925-746-8460
14   Facsimile:    925-746-8490

15   Attorneys for Defendants

16

17
                              IN THE UNITED STATES DISTRICT COURT
18
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
19
                                         SACRAMENTO DIVISION
20

21

22   RALPH COLEMAN, et al.,                                 2:90-cv-00520 KJM-DB (PC)

23                                          Plaintiffs, EIGHTH JOINT UPDATE ON THE
                                                        WORK OF THE COVID-19 TASK
24                 v.                                   FORCE

25
     GAVIN NEWSOM, et al.,
26
                                          Defendants.
27

28
     [3658186.9]                                        1
                        Eighth Joint Update on the Work of the COVID-19 Task Force (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6974 Filed 12/04/20 Page 2 of 8


 1             At the June 26, 2020 status conference, the Court directed the parties to file a joint report

 2   with updates “on the work of the Task Force” by July 15, 2020 and “every two weeks thereafter.”

 3   (ECF No. 6741.) The Court modified this schedule on August 26, 2020, directing the parties to

 4   file COVID-19 Task Force updates every other Friday by 12:00 p.m., beginning on August 28,

 5   2020. (ECF No. 6837.) On September 25, 2020, the Court extended the deadline to file the sixth

 6   joint update to October 2, 2020 at 12:00 p.m. and directed that further joint updates be filed every

 7   four weeks. (ECF No. 6886.) On November 23, 2020, the Court modified that schedule for the

 8   eighth and ninth joint updates which are due on December 4, 2020 at 12:00 pm and January 6,

 9   2021 at 5:00 pm respectively. (ECF No. 6966.) This report provides the parties’ eighth COVID-

10   19 Task Force joint update and covers issues discussed since the seventh joint update filed on

11   October 30, 2020. This report covers the Thirty-Ninth (November 10), Fortieth (November 17),

12   and Forty-First (December 1) COVID-19 Task Force meetings, and various small workgroup

13   meetings between representatives from Defendants and the Special Master’s team. Unless

14   otherwise indicated, the small workgroup meetings include members of Defendants’ leadership

15   and the Special Master’s team, and not Plaintiffs. The Special Master holds meetings with

16   Plaintiffs to update them on the status of the workgroups.

17   I.        UPDATE REGARDING COVID-19 CASES IN CDCR AND DSH
18             A.      CDCR’s Report On COVID-19 Cases And Testing
19                 The following table shows, as of November 30, 2020, CDCR’s report on the total number

20   of confirmed COVID-19 cases, currently active, resolved to date, currently hospitalized,

21   hospitalized to date, deaths to date, and the number and percentage of those cases who are

22   Coleman class members and their level of care.

23                  COVID Result           Total        MHSDS Patients Only            MHSDS patients
24                                        Patients                                      as % of total
                   Active               3,845          1,173 (1,024 CCCMS, 137              31%
25                                                     EOP, 8 ICF, 4 MHCB)
                   Resolved             14,835         4,085 (8 ACUTE, 3,797                  28%
26                                                     CCCMS, 252 EOP, 13 ICF,
                                                       15 MHCB)
27

28
     [3658186.9]                                              2
                              Eighth Joint Update on the Work of the COVID-19 Task Force (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6974 Filed 12/04/20 Page 3 of 8


 1           TOTAL                18,680         5,258 (8 ACUTE, 4,821                  28%
             active +                            CCCMS, 389 EOP, 21 ICF,
 2                                               19 MHCB)
             Resolved
 3           Currently            46             17 (16 CCCMS, 1 EOP)                   37%
             Hospitalized
 4           Cumulative           675            215 (187 CCCMS, 28                    31.8%
             Hospitalized                        EOP)
 5
             Deaths (As of        89             32 (30 CCCMS, 1 EOP, 1                 36%
 6           Dec. 1, 2020)                       MHCB)

 7         CDCR reports the above hospitalization numbers include re-admissions of some patients
 8   who were discharged and then re-admitted. It also reports that the numbers exclude patients who
 9   were COVID-19 positive and admitted to outside hospitals for reasons other than COVID-19.
10   According to CDCR, as of November 30, 2020 it had tested 112,023 unique prisoners and former
11   prisoners, 91,250 of whom are still in CDCR custody. Of the total number of in-custody
12   prisoners tested, 27,937, or 31% of those tested, were part of the MHSDS. CDCR’s rate of tests
13   per 1,000 incarcerated people, 932.8 per 1,000 is higher than the reported rates in California
14   (602.5 per 1,000) and the United States (580.9 per 1,000) as a whole; CDCR’s publicly available
15   Population COVID-19 Tracking dashboard reports that CDCR’s rate of confirmed cases per
16   1,000 incarcerated people (216.4 per 1,000 as of November 29, 2020) is higher than the reported
17   rates in California (30.8 per 1,000 as of November 29, 2020) and the United States (40.6 per
18   1,000 as of November 29, 2020)
19
           B.    DSH Report Regarding COVID-19 Cases and Facilities.
20         As of November 30, there have been 15 confirmed positive cases in DSH’s Coleman
21   patient population at DSH-Atascadero. As of November 30, DSH has performed 30,968 tests on
22   a cumulative total of 6,137 patients across all five hospitals. A total of 573 patients and 646 staff
23   have tested positive to date, with a total of 110 patients and 109 staff testing positive in the past
24   14 days across the five hospitals. At the November 10 Task Force meeting, DSH reported that
25   DSH-Atascadero had identified its first COVID-positive Coleman patient. As of November 27,
26   2020, DSH-Atascadero had 15 COVID-19 positive Coleman patients. 1 At the December 1, 2020
27
            1
                 DSH’s weekly report stated 20 patients had tested positive, but Defendants later clarified
28   that the correct number is 15.
     [3658186.9]                                       3
                        Eighth Joint Update on the Work of the COVID-19 Task Force (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6974 Filed 12/04/20 Page 4 of 8


 1   Task Force meeting, DSH reported that all but one of those patients’ cases had resolved and they

 2   had returned to their housing, with one asymptomatic patient remaining in isolation.

 3         As of November 27, 2020, DSH reports that DSH-Coalinga has 19 housing units on

 4   quarantine and two isolation units. The Coleman unit at DSH-Coalinga was quarantined on

 5   November 20 due to a potential staff exposure, though no Coleman patients have tested positive

 6   or shown symptoms. Due to an increase in COVID-19 cases among the non-Coleman patients at

 7   DSH-Coalinga, on November 13, the hospital moved 15 Coleman patients to the gymnasium. At

 8   the December 1, 2020 Task Force meeting, Defendants reported that the patients had all been

 9   moved back out of the gymnasium.

10         As of November 27, 2020, DSH-Patton has 16 housing units on quarantine and two

11   isolation units. The Coleman unit was placed on quarantine on November 25, 2020 due to a

12   potential staff exposure, though no Coleman patients have tested positive or shown symptoms.

13         DSH reports that DSH-Patton, DSH-Atascadero, and DSH-Coalinga remain open for new

14   admissions and have admitted patients notwithstanding the quarantines discussed above.

15   II.   UPDATES ON DSH CENSUS, WAITLIST, AND ADMISSIONS
16          At the Task Force meetings, DSH and CDCR provided their census, waitlist, and

17   admission reports. Since DSH lifted its temporary suspension of admissions effective April 16,

18   2020, DSH has admitted a total of 137 Coleman class members.

19          As relayed to the Task Force group by DSH’s weekly reports on December 1 (showing

20   data as of November 27), there were 168 Coleman class members at DSH-Atascadero (with 88

21   available beds), 33 at DSH-Coalinga (with 17 available beds), and 10 at DSH-Patton (with 20

22   available beds).

23          As of November 27, Defendants report there are 23 patients awaiting admission to DSH-

24   Atascadero, DSH-Coalinga, and DSH-Patton, including 16 ICF patients awaiting admission for

25   more than 30 days. Of the 23 patients awaiting admission to DSH-Atascadero, DSH-Coalinga,

26   and DSH-Patton, 21 are housed at institutions CDCR has closed to movement. There is one

27   patient awaiting admission to DSH-Atascadero who is housed at an institution that is not closed to

28   movement. This one patient has been awaiting admission for 13 days. There is one patient
     [3658186.9]                                   4
                        Eighth Joint Update on the Work of the COVID-19 Task Force (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6974 Filed 12/04/20 Page 5 of 8


 1   awaiting admission to DSH-Patton who is housed at an institution that is not closed to movement.

 2   This one patient has been awaiting admission for 8 days.

 3                 CDCR and CCHCS have developed a process to begin transferring patients from

 4   uninvolved units at closed institutions to DSH. On November 25, 2020, CDCR and CCHCS

 5   circulated for feedback a new draft version of the COVID-19 Screening and Testing Matrix for

 6   Patient Movement. The Task Force did not have time to discuss this new draft at the December

 7   1, 2020 meeting.

 8   III. UPDATES ON THE CDCR AND DSH SMALL WORKGROUP ACTIVITIES.
 9             A.      CDCR Workgroup
10                 The Special Master’s experts have held small workgroups with CDCR and DSH

11   leadership, without Plaintiffs or Defendants’ counsel, focused on specific topics. The CDCR

12   workgroup has focused on the new SharePoint Corrective Action Plan tracking tool, which was

13   also demonstrated to the Plaintiffs on November 23, 2020. The new tool will assist with

14   effectively tracking mitigation for performance issues related to COVID-19 as well as

15   performance issues that require action plans. CDCR also discussed improvement plans for

16   treatment hours offered at its monthly Headquarters Quality Management meeting. The

17   workgroup also focused on CDCR’s proposals related to psychiatric staffing, including proposals

18   for adjusting the psychiatrist staffing ratios for CCCMS patients not on medication, for utilizing

19   psychiatric nurse practitioners, and for enabling telepsychiatrists to operate from home.

20             B.      DSH Workgroup
21                 The DSH small workgroup continued to review individual patient cases together and

22   discussed institutional COVID-19 public health data for both DSH and CDCR institutions, where

23   the 21 individuals on COVID-19 holds are residing, including 16 at SATF, three at CHCF, and

24   two at VSP. One patient at RJD is cleared for transfer and two new referrals have been made

25   from Salinas Valley and SVSP.

26   ///

27   ///

28   ///
     [3658186.9]                                             5
                             Eighth Joint Update on the Work of the COVID-19 Task Force (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6974 Filed 12/04/20 Page 6 of 8


 1   IV.   ADDITIONAL COVID-19 RELATED UPDATES.

 2         A.    MAT Contacts

 3         At the November 10 Task Force meeting, the parties discussed errors in reporting timely

 4   contacts for mental health treatment; between 2017 and 2019, Medication Assisted Treatment for

 5   Substance Use Disorder (MAT) contacts were erroneously included in the CQIT indicators for

 6   timely psychiatry contacts and timely primary clinician contacts. These errors are discussed in

 7   greater detail in the October 30, 2020 seventh joint update filing. See ECF 6930 at 8-9.

 8   Plaintiffs expressed concern that some filings may need to be corrected and explained their

 9   position that it is Defendants’ responsibility to do so. Defendants requested that Plaintiffs

10   identify the relevant filings that Plaintiffs believe Defendants need to correct. Plaintiffs requested

11   that Defendants provide the specific dates and locations where the MAT data erroneously affected

12   the two CQIT indicators, including the roll-out schedule for the MAT program, which activated at

13   different institutions over the course of 2017 to 2020. Defendants previously provided a general

14   time frame during which MAT contacts were included in the two CQIT indicators, but agreed to

15   provide more detailed information.

16         B.    Movement between institutions (April 10 & 17 memos and November 5
                 draft revision)
17

18         At the November 10 Task Force meeting, the parties discussed Plaintiffs’ concerns about

19   limitations on transfers of class members from institutions closed due to COVID-19 outbreaks.

20   CDCR indicated that patients are being transferred to inpatient facilities from closed facilities

21   based upon emergency transfer criteria. The CDCR Deputy Director for Mental Health is also

22   reviewing referrals on a case by case basis for transfer. Plaintiffs also provided initial verbal

23   comments on the draft updated COVID Mental Health and Custody Guidance, provided on

24   November 5. Additional comments are forthcoming. In response to Plaintiffs’ requests at the

25   November 10 task force meeting, Defendants provided a list on December 3, 2020 of all patients

26   transferred to an inpatient level of care over the past six months. The list shows a total of 112

27   patients have transferred between CDCR institutions (including both closed and open institutions)

28   for purposes of ICF or acute care in the last six months.
     [3658186.9]                                       6
                        Eighth Joint Update on the Work of the COVID-19 Task Force (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6974 Filed 12/04/20 Page 7 of 8


 1         C.     PIP Admissions and Programming

 2         At the November 17 Task Force meeting, the parties discussed inpatient transfers to PIP

 3   units and MHCBs, including Defendants’ COVID-19 PIP Admission Policy and Procedure,

 4   which was issued on October 24, 2020. The policy establishes set-aside admissions units in each

 5   of the PIPs for quarantine of newly admitted patients. The parties discussed the policy and

 6   Plaintiffs agreed that it is a positive step. Defendants reported that as of the time of the

 7   November 17 meeting, the new admissions units at each of the PIPs had already been opened and

 8   were functioning under the policy.

 9         Plaintiffs stated their position that, with the new PIP admissions units in place to allow for

10   appropriate quarantine, testing, and screening, Defendants should begin promptly admitting

11   waitlisted patients, including non-emergency transfers and transfers from closed institutions,

12   given that the waitlist is in the hundreds 2 despite large numbers of vacant PIP beds and the fact

13   that many patients have been waiting long past the normal Program Guide transfer timelines.

14   Plaintiffs asked again about the status of CDCR’s promised revision to the Movement Matrix that

15   they stated would refine the definition of “closed” institutions to allow transfers from unaffected

16   units. Plaintiffs also requested a plan from Defendants to address the inpatient transfer backlog

17   given Defendants’ report that all PIPs are closed to admissions due to the fact that they are

18   located at institutions that are closed for transfer.

19         Defendants represented that transfers from closed institutions have been happening on a

20   case-by-case basis under the emergency transfer criteria, with all patients being reviewed by

21   CDCR’s Deputy Director for Mental Health. CDCR provided a revised draft movement matrix

22   on November 25, 2020, and the parties plan to discuss the revised matrix at the next Task Force

23   meeting.

24   ///

25   ///

26
             2
                 In response to Plaintiffs’ requests at this and prior meetings, on December 3, 2020,
27   CDCR provided a list showing approximately 365 patients awaiting a transfer to an Acute or
     Intermediate inpatient setting as of that date (including approximately 73 patients already in an
28   Acute or Intermediate setting and awaiting transfer to a different PIP or DSH).
     [3658186.9]                                           7
                        Eighth Joint Update on the Work of the COVID-19 Task Force (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6974 Filed 12/04/20 Page 8 of 8


 1             D.   Data Certification Update

 2             At the November 17 and December 1, 2020 Task Force meetings, the Special Master’s data

 3   expert, Dr. Potter, provided an update on his work reviewing Defendants’ data systems and

 4   working with Defendants’ mental health and information technology leadership. The Task Force

 5   held detailed discussions in preparation for addressing the Court’s stated desire “to set a firm

 6   schedule for completion of necessary data and quality assurance remediation” at the fourth

 7   quarterly status conference set for December 18, 2020. See Sept. 8, 2020 Order, ECF No. 6847.

 8   The Task Force plans to continue this discussion on December 8, 2020. The parties anticipate

 9   reporting to the Court in greater detail at the fourth quarterly status conference.

10   DATED: December 4, 2020                       Respectfully submitted,
11
                                                   ROSEN BIEN GALVAN & GRUNFELD LLP
12

13                                                 By: /s/ Marc J. Shinn-Krantz
                                                       Marc J. Shinn-Krantz
14

15                                                 Attorneys for Plaintiffs

16   DATED: December 4, 2020                       XAVIER BECERRA
                                                   Attorney General
17                                                 Adriano Hrvatin
18                                                 Supervising Deputy Attorney General

19
                                                   By: /s/ Lucas L. Hennes
20                                                     Lucas L. Hennes
                                                       Deputy Attorney General
21

22                                                 Attorneys for Defendants

23

24

25

26

27

28
     [3658186.9]                                          8
                          Eighth Joint Update on the Work of the COVID-19 Task Force (2:90-cv-00520 KJM-DB (PC))
